Title: General Orders, 5 November 1777
From: Washington, George
To: 



Head Quarters, White Marsh [Pa.] Novr 5th 1777.
Parole PomfretC. Signs Woodstock. York.


Agreeably to former orders, all reports of the guards and scouting parties, are to be made by the officers commanding them, to the Major General of the day, who is to report to the Commander in Chief.
Every regiment is to go on making cartridges, every day, when the weather will admit of it—The Commissary of military stores is to make a return, of the cartridges returned to him, and of the regiment’s by which they were made up.
